Filed 5/5/16 [mod. to counsel listing only]




                                  CERTIFIED FOR PUBLICATION

              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                              DIVISION THREE


THE PEOPLE,

    Plaintiff and Respondent,                            G049785

         v.                                              (Super. Ct. No. M90941)

SIDNEY NATHANIEL LANDAU,                                 ORDER MODIFYING OPINION
                                                         AND DENYING PETITION FOR
    Defendant and Appellant.                             REHEARING; NO CHANGE IN
                                                         JUDGMENT

                  It is ordered that the opinion filed herein on April 20, 2016, be modified as
         follows:
                  1. On page 1, third full paragraph, delete “Kamala D. Harris, Attorney
         General, Gerald A. Engler, Chief Assistant Attorney General, Julie L. Garland,
         Assistant Attorney General, Charles C. Ragland, Brendon W. Marshall and Joshua
         A. Klein, Deputy Attorneys General, for Plaintiff and Respondent” and replace
         with “Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant
         Attorney General, Julie L. Garland, Assistant Attorney General, Charles C.
         Ragland and Brendon W. Marshall, Deputy Attorneys General, and Joshua A.
         Klein, Deputy State Solicitor General, for Plaintiff and Respondent.”


                                                    1
     This modification does not change the judgment. The petition for rehearing
is DENIED.



                                      MOORE, J.

WE CONCUR:



O’LEARY, P. J.



BEDSWORTH, J.




                                  2